           Case 1:19-cv-05263-GHW Document 90 Filed 12/02/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/2/2020
------------------------------------------------------------------X
RONALD LICKTEIG,                                                  :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:19-cv-5263-GHW
                              -against-                           :
                                                                  :         ORDER
CERBERUS CAPITAL MANAGEMENT, L.P., :
COVIS PHARMACEUTICALS, INC., COVIS                                :
MANAGEMENT INVESTORS LLC, and COVIS :
HOLDINGS, L.P.,                                                   :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         For the reasons stated on the record during the conference held on December 1, 2020,

Plaintiff’s request for an extension of time to complete discovery, Dkt. No. 87, is granted. The

deadline for the completion of all fact discovery is extended to March 1, 2021. The deadline for the

parties to serve requests for admission is extended to January 28, 2021. The deadline for the parties

to complete depositions is extended to February 15, 2021.

         The deadline for the completion of all expert discovery is extended to April 19, 2021. Every

party-proponent of a claim (including any counterclaim, cross-claim, or third-party claim) that

intends to offer expert testimony in respect of such claim must make the disclosures required by

Fed. R. Civ. P. 26(a)(2) by March 1, 2021. Every party-opponent of such claim that intends to offer

expert testimony in opposition to such claim must make the disclosures required by Fed. R. Civ. P.

26(a)(2) by March 15, 2021. The deadline for submission of motions for summary judgment, if any,

is extended to May 19, 2021. The status conference scheduled for February 2, 2021 is adjourned to

May 4, 2021 at 4:00 p.m. The joint status letter requested in the case management plan and

scheduling order entered on June 4, 2020, Dkt. No. 44, is due no later than April 27, 2021. Except
         Case 1:19-cv-05263-GHW Document 90 Filed 12/02/20 Page 2 of 2



as expressly modified by this order, the case management plan entered by the Court on June 4, 2020,

remains in full force and effect.

      SO ORDERED.

 Dated: December 2, 2020                          _____________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                 2
